Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on April 4, 2022. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 4, 2022 has been entered. 
Claims 25-27 and 32-36 are pending in the application. Claim 25 has been amended and claims 28-31 and 37 have been canceled by Applicants’ amendment filed on April 4, 2022. No claims have been added.
Applicants’ election of Group III, claim(s) 25-35, drawn to methods of testing responsiveness of a human patient to a therapeutic agent, in response to the restriction requirement of 8/21/2020 was previously acknowledged. 
In addition Applicants’ election of the following species was previously acknowledged:
a.-f. - the minimum combination of nicotinamide, Wnt3A, noggin, R-spondin-1, and
Y27632; and g. - colon cancer cells. The requirement for restriction among Groups I-III was previously made FINAL.
Therefore, claims 25-27 and 32-36 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 103  	In view of Applicants’ claims amendment, and furthermore, in in view of Applicants’ remarks, the rejection of claims 25-27 and 32-36 under 35 U.S.C. 103(a) as being unpatentable over Kondo et al. (2011; PNAS, pp. 6235-642; of record IDS filed on 7/26/2019 ) in view of Kiyoshi et al.,  ( JP 2013 208104 A , only Abstract of record IDS filed on 8/5/2019 ) and Xian et al., (U.S. Pub. 2016/0061817; of record) has been withdrawn.
As applicants allege, Kondo et al. discloses under the heading “Evaluation of CTOS Growth and Passage” (Kondo et al. 10.1073/pnas.1015938108) that successful growth of cancer tissue-originated spheroids (CTOSs) is observed at a Growth Ratio of > 2. 

    PNG
    media_image1.png
    235
    658
    media_image1.png
    Greyscale

Accordingly, the "growth ratio" illustrated in Figure 5 does not reflect "20% proliferation of CTOSs from the indicated patients after 1 wk of culture but CTOS which growth ratio was not successful because it was not >2. (See page 5 of Applicants’ remarks filed on April 4, 2022). 
The instant claims require “culturing the population of tumor cell clusters in a defined, serum-free medium suspension, wherein the medium suspension comprises nicotinamide, Wnt3A, noggin, Rspondin- 1, and Y27632, wherein the medium suspension does not comprise an extracellular matrix component, and wherein the medium suspension provides at least 20-30% proliferation of the tumor cell clusters within 7 days”. This limitation is not obvious over the combined art of Kondo and the cited references.
Applicants’ arguments are moot in view of the withdrawn rejection. 

New grounds of objection/rejection
Claim Objection
Claims 25 is objected to because of the following informalities: the word “cell” is repeated twice in line 11. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-27 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 25 is indefinite in its recitation of “colon cancer cells  isolated directly from a tumor sample removed from the human patient”.  The practitioner in the art would readily understand that primary cancer cells are obtained from a human patient without culturing said cells whereas cancer cells may be obtain after culturing primary cancer cells or from a patient-derived xenografts. The Specification teaches in Example 1 that  primary tumor cells were derived directly from a human patient. As the phrase appears to be reciting mutually different sources of colon cancer cells, its meaning and the metes and bounds of the claim as whole are unclear. It is recommended to amend to claims to recite primary colon cancer cells to obviate this rejection.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 U.S.P.Q.2d 1207, 1211 (B.P.A.I. 2008) (precedential); standard expressly approved in In re Packard, 110 U.S.P.Q.2d 1785, 1789 (Fed. Cir. 2014).

Claim 25 is indefinite in its recitation of “partially enzyme digesting” since it is unclear how this term is defined by the claims, what its metes and bounds are, or to what the term is directed towards.  The recitation of term “partially” is a relative term and renders the claim indefinite. Thus, it is not clear from the specification which populations of tumor cell clusters are embraced by term “partially enzyme digesting " and how comparable the properties would have to be to determine infringement issues. Though the specification provides support for tumor cell clusters having a diameter of from 40 to 100 µm (paragraph  [0093] of the published application), this is exemplary and non-limiting. The meets and bounds of “partially enzyme digesting” are unclear. Appropriate correction is required. The examiner suggest to amend the claim to recite “tumor cell clusters from a patient having a diameter of from 40 to 100 µm”.
	Claim 25 is indefinite in its recitation of “administering the therapeutic agent to the medium suspension about 1, 2, 3, 4, 5, 6, or 7 days after culturing the population of tumor cell clusters in the medium suspension” because it is unclear whether the recitation of “about 1, 2, 3, 4, 5, 6, or 7 days after culturing the population of tumor cell clusters” refers to the first day of culturing the dissociated tumor cell clusters (of from 40 to 100 µm) in the defined, serum-free medium  suspension recited in claim 25, wherein the medium suspension does not comprise an extracellular matrix component, or to any other day within the 7 days where the medium suspension provides at least 20-30% proliferation of the tumor cell clusters. As such the metes and bounds of the claim are indefinite.
Claims 25-27 and 32-36 are indefinite insofar as they depend from claim 25.

Conclusion
Claims 25-27 and 32-36 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633